DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The Amendment filed 6/10/22 has been entered.  Claims 1, 5, 11 and 17- 18 are amended.  Claims 22- 25 are added.  Claims 1- 3 and 5- 25 are addressed by this Action.
Terminal Disclaimer
The terminal disclaimer filed on 6/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of the prior patent No. 9,763,655 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
The Amendment to the Specification filed 6/10/22 is acknowledged.  The Amendment has obviated the Specification objection made in the Non-Final Office Action, mailed 3/10/22.  As such, the objection to the Specification is withdrawn.
The amendments to claims 5, 11 and 17- 18 have obviated the rejections under 35 U.S.C. 112(b) made in the Non-Final Office Action, mailed 3/10/22.  As such, the rejections under 35 U.S.C. 112(b) to the claims are withdrawn.
Applicant’s arguments, see pp. 12- 13 of applicant’s Remarks, filed 6/10/22, with respect to the rejection(s) under U.S.C. § 102 (b) of claims 1, 2, 5, 7-10, 12, 19, and 20 as being anticipated by Dreyfuss, claim 1-3, 8, and 9 as being anticipated by Fanton, claims 1, 2, 6-8, 10, 12, 19, and 20 as being anticipated by Brunsvold, and claims 1, 2, 5, 7-9, 11, 12, 19, and 20 as being anticipated by Miller have been fully considered and are persuasive because none of Dreyfuss, Fanton, Brunsvold or Miller explicitly disclose the newly added limitation regarding wherein the connecting filament is configured to be actuated by tension to transition from an unstressed configuration, in which the connecting filament is configured to fully pass through the bore, to an anchoring configuration, in which a diameter of the connecting filament increases to a size that prevents the connecting filament from passing through the bore.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dreyfuss (US Pub. No. 2007/0060922 A1) in view of DiMatteo et al. (US Pub. No. 2011/0022083 A1).
It is noted that the transition from an unstressed configuration to an anchoring configuration feature is described in greater detail in U.S. Patent Application Serial No. 13/465,376 filed May 7, 2012, now U.S. Patent No. 9,345,567 B2, which is incorporated by reference in P. [0050] of the applicant’s Specification.  It is further noted that applicant’s arguments regarding Dreyfuss, Fanton, Brunsvold and Miller are directed towards the transition from an unstressed configuration to an anchoring configuration feature, for which the newly added reference DiMatteo is relied upon.
The Terminal Disclaimer filed 6/10/22, which would have placed claim 13 in condition for allowance, is acknowledged.  However, upon further review of claim 13, several claim informalities requiring correction are noted in the below Claim Objections section. 
It is also noted that in view of the Amendment filed 6/10/22, claim 3 now has allowable subject matter.  A telephone Interview with Rory Pheiffer was initiated on 8/25/22 by the Examiner wherein the Examiner advised applicant of the claim 3 allowable subject matter and of the claim informalities to see if applicant was amenable to incorporating the allowable subject matter into the independent claim and correcting the informalities via Examiner’s Amendment.  Applicant requested that this Office Action be mailed out for applicant’s consideration.  See the attached Interview Summary.

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 12- 13- ‘configured to fully pass through the bore’ should be amended to - - configured to fully pass through the at least one bore - - to maintain consistent claim terminology.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  line 2- ‘unable to pass through the bore’ should be amended to - - unable to pass through the at least one bore- - to maintain consistent claim terminology.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: lines 9, 11, and 12- ‘the elongate filament’ should be amended to - - the at least one elongate filament- - to maintain consistent claim terminology.  Appropriate correction is required.  Claims 14- 18, 21 and 24 are objected because they depend off claim 13.
Claim 13 is objected to because of the following informalities:  line 13- ‘to apply tension to filament’ should be amended to - - to apply tension to the at least one elongate filament - - to maintain consistent claim terminology.  Appropriate correction is required.  Claims 14- 18, 21 and 24 are objected because they depend off claim 13.
Claim 25 is objected to because of the following informalities:  line 6- ‘between a first end and a second’ should be amended to - - between a first end and a second end - - to correct an apparent typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brunsvold (US Pub. No. 2009/0149883 A1).  Brunsvold is cited in the Non-Final Office Action, mailed 3/10/22.

    PNG
    media_image1.png
    879
    766
    media_image1.png
    Greyscale

Regarding claim 25, Brunsvold discloses a surgical soft tissue repair device, comprising:
an anchor (104, 904) (Figs. 1, 9) (P. [0042] - - the embodiment of Fig. 1 is used generally, while the embodiment of Fig. 9 shows a method of using lengths of suture therewith) configured to be fixated in bone (Ps. [0038], [0056] - - fixing portion 104, 904 is an anchor since it holds onto bone firmly (See p. 2 of Merriam-Webster anchor definition (attached to 3/10/22 Non-Final Office Action) as “something that serves to hold an object firmly a bolt-and-nut cable anchor”)) and having at least one bore (910) (Fig. 9) extending from a proximal terminal end (P) (See Annotated Fig. 9) of the anchor (104, 904) towards a distal terminal end (D) (See Annotated Fig. 9) of the anchor (104, 904), the anchor (104, 904) having a plurality of bone-engaging surface features (B) (See Annotated Fig. 9) (P. [0038] - - detent features such as cortical bone threads and cancellous bone threads) disposed on an outer surface thereof (116) (Fig. 1); 
a repair filament (918) (Fig. 9); and 
a connecting filament defining a body (912) (Fig. 9) that extends between a first end and a second end, the body (912) being disposed external to the at least one bore (910) such that the connecting filament (912) engages the distal terminal end of the anchor (104, 904), the connecting filament (912) being in sliding engagement with the repair filament (918) disposed within the at least one bore (910) and effective to connect the repair filament (918) to the anchor (104, 904) (See Fig. 9) (P. [0057] - - further length of suture material 918 is disposed within the bore 910 and engages with the first length of suture 912; since an interface between the surfaces of the first 912 and second 918 lengths of suture material will exhibit desirably low friction, they are considered to be in sliding engagement).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1- 2, 5-12, 19- 20, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dreyfuss (US Pub. No. 2007/0060922 A1) in view of DiMatteo et al. (US Pub. No. 2011/0022083 A1).  Dreyfuss and DiMatteo are cited in the IDS filed 8/31/20.
Regarding claims 1, 6- 7, 11, Dreyfuss discloses a surgical soft tissue repair device, comprising: 
an anchor (4) (Figs. 1- 2) configured to be fixated in bone (Abstract, Ps. [0001]- [0002]) and having at least one bore (10, 40, 20) (Figs. 1, 4) extending from a proximal terminal end of the anchor (11) (Fig. 1) towards a distal terminal end of the anchor (12) (Fig. 1) (Ps. [0053], [0056]- [0057]), the anchor (4) having a plurality of bone-engaging surface features (6) (Figs. 1- 2, 6) (P. [0051] - - fully-threaded suture anchor 100 having a continuous thread 6 provides for a plurality of bone engaging surface features) disposed on an outer surface thereof;
a repair filament (42, 44) (Figs. 1, 7B, 36); and 
a connecting filament (30) (Fig. 1) disposed in the at least one bore (10, 40, 20) such that at least a proximal-most portion of the connecting filament (32) (Figs. 1, 7B) is disposed in the at least one bore (10, 40, 20) (P. [0056] - - flexible strand 30, preferably suture, is threaded into the anchor body 4, with one end of the suture strand being threaded through the socket 20, passage 40 and bore 10 to form a loop or eyelet 32 located at least partially within bore 10), the connecting filament (30) being in sliding engagement with the repair filament (42, 44) within the at least one bore (10, 40, 20) and effective to connect the repair filament (42, 44) to the anchor (4) (Ps. [0059], [0062] - - suture strands 42, 44 attached to the loop or eyelet 32, located at least partially within the bore (10, 40, 20), allowing the sutures to slide smoothly with minimal friction as shown in Fig. 1).
(claim 11) wherein the connecting filament (30) is effective to secure the repair filament (42, 44) to the anchor (4) (See Fig. 1) (Ps. [0057], [0062] - - loop 32 of connecting filament (30) is attached to anchor (4) and repair filament (42, 44) is attached to the anchor (4) via loop 32 of connecting filament (30));

Dreyfuss further discloses a knot (34) (Fig. 1), which is preferably an over-hand knot (34) that increases the pullout strength of the suture even in soft bone, provides increased suture fixation, and eliminates the anchor "pull back." (Abstract, P. [0059]).  

Dreyfuss does not disclose
(claims 1, 6- 7, 11) wherein the connecting filament is configured to be actuated by tension to transition from an unstressed configuration, in which the connecting filament is configured to fully pass through the bore, to an anchoring configuration, in which a diameter of the connecting filament increases to a size that prevents the connecting filament from passing through the bore as claimed.
However, DiMatteo teaches a preformed knot configuration (214, 250, 1084) (Figs. 2b, 3b- 3c, 15c) that can be collapsed from a longitudinally extended form (Figs. 2c, 3b- 3c, 15c) to a longitudinally compressed, increased cross section anchoring knot (220, 1090) (Fig. 2d, 15d) when a suture tail (214, 242, 1086) (Figs. 2a- 3c, 15a- 15d) is tensioned (Ps. [0045], [0117])
(claim 1) wherein the preformed knot configuration (214, 250, 1084) is configured to be actuated by tension to transition from an unstressed configuration (Figs. 2c, 3b- 3c, 15c), in which the preformed knot configuration (214, 250, 1084) is configured to fully pass through the bore (1074) (Figs. 15a- 15d), to an anchoring configuration (220, 1090) (Fig. 2d, 15d), in which a diameter of the preformed knot configuration (214, 250, 1084) increases to a size that prevents the preformed knot configuration (214, 250, 1084) from passing through the bore (1074) (See Figs. 15c- 15d) (P. [0117] - - the suture head 1084 is seen to have been delivered distally…and collapsed to an anchoring knot 1090 that has a larger cross sectional dimension than that of the cannulation 1074, to resist pullout of the anchoring knot 1090 proximally through the cannulation 1074 when the one or more suture tail 1086 is tensioned);
(claim 6) wherein the preformed knot configuration (214, 250, 1084) has a folded configuration (220, 1090) in which the preformed knot configuration (214, 250, 1084) is unable to pass through the bore (1074) (See Fig. 15d);
(claim 7) wherein the preformed knot configuration (214, 250, 1084) comprises at least one of a continuous loop (204) (Fig. 2a) and a knot (220, 1090) (Ps. [0046]- [0047] - - first configuration step 200 includes a continuous loop 204 before the knot 220 is formed as shown in Figs. 2a- 2d);
(claim 11) wherein the preformed knot configuration (214, 250, 1084) has a first configuration (Fig. 15c) in which it is able to pass through the at least one bore of the anchor (1074) and a second configuration (220, 1090) in which it is unable to pass through the at least one bore of the anchor (1074) (See Fig. 15d);
The preformed knot configuration taught by DiMatteo performs the same function of maximizing retention strength and minimizing the risk of breakage or pullout from tissue (DiMatteo - - Ps. [0004], [0006], [0050], [0117]) as the over-hand knot associated with Dreyfuss (P. [0059]).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the applicant’s claimed invention to substitute one known element (preformed knot configuration that has a larger cross sectional dimension when tensioned) for another (over-hand knot) such that distal end of the configuration filament associated with Dreyfuss has a preformed knot configuration that is configured to be actuated by tension to transition to the anchoring configuration taught by DiMatteo (See Figs. 15c- 15d), since the substitution would have yielded predictable results, namely, maximizing retention strength and minimizing the risk of breakage or pullout from tissue (DiMatteo - - Ps. [0004], [0006], [0050], [0117]).  KSR, 550 U.S. at, 82 USPQ2d at 1396. Thus, the device of claims 1, 6, 7, and 11 is considered obvious over the teachings of Dreyfuss in view of DiMatteo.
Regarding claim 2, Dreyfuss in view of DiMatteo discloses the apparatus of claim 1, Dreyfuss further disclosing wherein the anchor is a rigid anchor (P. [0077] - - self-drilling/self-tapping suture anchor inserted directly into bone is interpreted as a rigid anchor).
Regarding claim 5, Dreyfuss in view of DiMatteo discloses the apparatus of claim 1, Dreyfuss further disclosing wherein the at least one bore (10, 40, 20) comprises an axial bore that is stepped, having a first, smaller diameter at a proximal end thereof and a second, greater diameter that is distal of the portion of the axial bore having the first, smaller diameter (See Fig. 1) (Ps. [0055], [0059] - - passage 40 has a smaller diameter than knot socket 20).  
Regarding claim 8, Dreyfuss in view of DiMatteo discloses the apparatus of claim 1, Dreyfuss further disclosing wherein the repair filament (42, 44) slidably engages with the connecting filament (30) by passing therethrough (P. [0062] - - suture strands 42, 44 attached to the loop or eyelet 32 allowing the sutures to slide smoothly with minimal friction as shown in Fig. 1).  
Regarding claim 9, Dreyfuss in view of DiMatteo discloses the apparatus of claim 1, Dreyfuss further disclosing wherein the connecting filament (30) is held by the anchor (P. [0059] - - since knot 34 may be optionally coated with a glue material to increase its strength and facilitate adherence to the walls of the socket 20, connecting filament (30) is held by the anchor).
Regarding claim 10, Dreyfuss in view of DiMatteo discloses the apparatus of claim 1, Dreyfuss further disclosing wherein the connecting filament (30) does not couple to the anchor (4) (applicant describes connecting filament 317 as not being fixedly coupled to the anchor 312 in P. [0085] of applicant’s Specification - - P. [0059] - - since knot 34 is only optionally coated a glue material, similarly to applicant’s invention, connecting filament (30) does not fixedly couple to the anchor (4) as shown in Fig. 1).
Regarding claim 12, Dreyfuss in view of DiMatteo discloses the apparatus of claim 1, Dreyfuss further disclosing further comprising an insertion tool (200, 300) (Figs. 7A, 8A, 9A) removably coupled to the anchor (4), the insertion tool (200, 300) having at least one bore extending therethrough, the at least one bore of the insertion tool (10, 40, 20) being substantially aligned with the at least one bore of the anchor (200, 300) (See Fig. 7A) (P. [0063] - - suture strands 42, 44 are threaded through the cannula of the driver 200).  
Regarding claim 19, Dreyfuss in view of DiMatteo discloses the apparatus of claim 1, Dreyfuss further disclosing wherein the connecting filament (30) is in sliding engagement with the repair filament (42, 44) at a location within the axial bore (10, 40, 20) that is adjacent to a location at which the axial bore transitions from the first, smaller diameter to the second, greater diameter (See Fig. 1) (Ps. [0055], [0059] - - passage 40 has a smaller diameter than knot socket 20; loop or eyelet 32 wherein the connecting filament (30) is in sliding engagement with the repair filament (42, 44) is near or close to the location at which passage 40 transitions to knot socket 20 (See p. 1 Dictionary.com definition of adjacent as lying near, close or contiguous; adjoining; neighboring; a motel adjacent to the highway.).  
Regarding claim 20, Dreyfuss in view of DiMatteo discloses the apparatus of claim 1, Dreyfuss further disclosing wherein the connecting filament (30) comprises a loop (32) (Fig. 1, 7B) defining an opening through which the repair filament (42, 44) is disposed to form the sliding engagement therebetween (P. [0062] - - suture strands 42, 44 attached to the loop or eyelet 32 allowing the sutures to slide smoothly with minimal friction as shown in Fig. 1). 
Regarding claim 22, Dreyfuss in view of DiMatteo discloses the apparatus of claim 1, Dreyfuss further disclosing wherein the at least one bore (10, 40, 20) extends through the distal terminal end of the bone anchor (4) (See Fig. 4) (P. [0053] - - bore (10, 40, 20) extends from a rectangularly shaped opening 11 at the proximal end and extending through and including knot socket 20 which extends from the distal end 12 of the anchor).
Regarding claim 23, Dreyfuss in view of DiMatteo discloses the apparatus of claim 1, Dreyfuss further disclosing a diameter of the at least one bore at the distal terminal end (Φ2) (Fig. 4) is substantially equal to the diameter of the at least one bore at the proximal terminal end (Φ2) (Fig. 4) (P. [0055] - - diameter O.sub.2 (FIG. 4) of opening 11 is substantially equal to that of the knot socket 20 as shown in Fig. 4).
As such, Dreyfuss in view of DiMatteo does not disclose
(claim 23) wherein a diameter of the at least one bore at the distal terminal end is greater than the diameter of the at least one bore at the proximal terminal end.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Dreyfuss in view of DiMatteo to have a diameter of the at least one bore at the distal terminal end that is greater than the diameter of the at least one bore at the proximal terminal end since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Dreyfuss in view of DiMatteo would not operate differently with the claimed diameter and since the similarly stepped distal terminal end is intended to provide a surface for resting a knot (34)/ preformed knot configuration (214, 250, 1084) (Dreyfuss - - Fig. 1, P. [0059]; DiMatteo - - Figs. 15c- 15d, P. [0117]), the device would function appropriately having the claimed diameter relationships. Further, applicant places no criticality on the claimed diameter relationships, indicating simply that “in the illustrated embodiment the bore 316 is stepped such that a distal end 316d of the bore 316 has a diameter that is greater than a more proximal portion 316p of the bore 316” (applicant’s Specification P. [0048]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten or amended to overcome the claim informalities set forth in this Office action.
Claims 14- 18, 21 and 24 are objected to as being dependent upon an objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the repair filament comprises a snare assembly having a collapsible snare at one end thereof and a terminal end opposite the collapsible snare, and the anchor is positioned at an intermediate location on the repair filament between the collapsible snare and the terminal end.
The closest cited prior art reference, Dreyfuss teaches suture strands 42, 44 in sliding engagement with flexible strand 30 (See Fig. 1) (Ps. [0059], [0062]).  Dreyfuss further discloses that suture strands are provided with needles (Fig. 8(b)) (P. [0064]), but does not teach or suggest that either suture strands 42, 44 includes a collapsible snare.  
Regarding claim 13, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, inserting the terminal end of the elongate filament through the snare.
Cited prior art reference, Fanton, teaches a method for securing tissue to bone using a bone anchoring system including a repair filament and a connecting filament, but Fanton does not teach or suggest, alone or in combination, the method step of inserting the terminal end of the elongate filament through the snare, particularly since Fanton explicitly teaches methods of automatically locking in sutures to avoid tying a knot (Fanton - - Ps. [0011], [0013], [0122]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             
/KELLY J BEKKER/           Supervisory Patent Examiner, Art Unit 3771